        Case 4:19-cv-02994 Document 26 Filed on 01/30/20 in TXSD Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

DISH NETWORK L.L.C.,                           §
                                               §     Civil Action No. 4:19-cv-2994
                 Plaintiff,                    §
                                               §
         v.                                    §
                                               §
HUNG TRAN and THI NGA NGUYEN,                  §
d/b/a Easybox IPTV,                            §
                                               §
                 Defendants.                   §
                                               §

                          Plaintiff DISH Network L.L.C.’s Motion for
                   Default Judgment Against Hung Tran and Thi Nga Nguyen

         Pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, Plaintiff DISH Network

L.L.C. (“DISH”) respectfully moves the Court to grant default judgment against Defendants Hung

Tran and Thi Nga Nguyen on Count I of DISH’s First Amended Complaint (Dkt. 12) for direct

copyright infringement. 1

         DISH’s Motion is based upon the concurrently filed memorandum of points and authorities

and supporting declarations of Stephen M. Ferguson with Exhibits 1-27, Gregory Duval with

Exhibits 1-6, and Michael Schwimmer with Exhibits 1-2, the pleadings on file in this matter, and

any other evidence or argument the Court may consider.

         DISH requests that the Court grant default judgment against Defendants, joint and

severally, with respect to Count I of the First Amended Complaint for direct copyright

infringement, award statutory damages of $9,900,000, and enter a permanent injunction as set forth

in the proposed order to prevent further infringement by Defendants.




1
    The Clerk entered default against Defendants on January 9, 2020. (Dkt. 22.)
     Case 4:19-cv-02994 Document 26 Filed on 01/30/20 in TXSD Page 2 of 2




Dated: January 30, 2020                   Respectfully submitted,

                                          Hagan Noll & Boyle LLC

                                          By: /s/ Stephen M. Ferguson
                                          Stephen M. Ferguson (attorney-in-charge)
                                          Texas Bar No. 24035248
                                          Southern District of Texas Bar No. 614706
                                          Two Memorial City Plaza
                                          820 Gessner, Suite 940
                                          Houston, Texas 77024
                                          Telephone: (713) 343-0478
                                          Facsimile: (713) 758-0146

                                          Joseph H. Boyle (of counsel)
                                          Texas Bar No. 24031757
                                          Southern District of Texas Bar No. 30740

                                          Counsel for Plaintiff DISH Network L.L.C.




                                      2
